Citation Nr: 1436779	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral ear conditions, to include dermatitis and otitis externa.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board has recharacterized the Veteran's claim more broadly to include conditions of the ear other than otitis, and in particular dermatitis.  In this regard, the May 2014 VA examination report reflects a diagnosis of dermatitis, and in an October 2010 statement submitted in support of this claim the Veteran described scaling and itching of the ears, which appear to be symptoms of dermatitis according to the examination report.  Thus, the Veteran's claim is not limited to otitis, but rather encompasses any diagnosis pertaining to the symptoms for which he seeks service connection.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded again for further development to make an informed decision, and to ensure that it is afforded every due consideration.

A new VA opinion is needed in order to determine whether the Veteran's scaling and itching of the ears, diagnosed as dermatitis, is related to his in-service diagnosis of dermatitis.  In this regard, the May 2014 VA examination report reflects a finding of mild eczema of the ear canals on examination, and the examiner stated in the opinion that dermatitis of the external ear canals was found bilaterally.  Notably, a March 1970 service treatment record shows that a dermatologist diagnosed dermatitis of the external ear canal, with examination findings of erythema and scaling of both external canals.  The Veteran has recently reported episodic scaling and itching of the ears every few months, as reflected in an October 2010 letter.  Thus, there is at least an indication that the dermatitis diagnosed in service may be related to his current dermatitis of the external ear canals. 

The May 2014 examiner found that the Veteran did not have otitis externa, but did not render an opinion addressing the likelihood that the dermatitis was related to the dermatitis diagnosed in service.  In addition, the examiner stated in the opinion that "[n]o evidence of bilateral external otitis was noted during service."  However, as noted by the examiner earlier in the examination report, there are repeated diagnoses of otitis externa in the service treatment records.  Thus, the opinion is not clear on this point.  

Accordingly, further opinion is necessary to assess the relationship between any current ear condition, including dermatitis, and the dermatitis and otitis externa diagnosed in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA Nebraska-Western Iowa Healthcare System dated since March 2014 and associate them with the claims file (preferably the Virtual File).  

2. Return the claims file and a copy of this REMAND to the clinician who rendered the May 2014 opinion for an addendum opinion.  If that clinician is not reasonably available, a different clinician may render the opinion.  The Veteran need not be scheduled for another examination, unless the clinician indicates that further examination is needed.  

The clinician must review the claims file, and in particular the May 2014 VA examination report, and render an opinion as to whether the Veteran has any current ear condition, including dermatitis (or another skin condition) and whether it is at least as likely as not (to at least a 50:50 degree of probability) related to the dermatitis or otitis externa diagnosed in service, or whether such a relationship is unlikely (less than a 50:50 degree of probability).  

The clinician must take into account the Veteran's report of further episodes of scaling and itching of the ears after service, as well as the recent findings of eczema and dermatitis at the May 2014 VA examination, and assess whether these signs and symptoms are related to the condition he had in service.  As noted above, a March 1970 service treatment record shows that a dermatologist diagnosed dermatitis of the external ear canal, with examination findings of erythema and scaling of both external canals, and there are repeated diagnoses of otitis externa in the service treatment records.  

An explanation for the opinion must be provided. 

3. After completing any other indicated development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



